Citation Nr: 0315202	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to 
March 15, 2000.  

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for migraine 
headaches, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
compression fracture of
T-11, currently rated 20 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
lumbosacral spine, currently rated 20 percent disabling.

7.  Entitlement to an increased rating for chondromalacia of 
the left knee with medial collateral ligament laxity, 
currently rated 10 percent disabling.

8.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left knee with limitation of extension from 
December 11, 2000 to July 1, 2001.

9.  Entitlement to an increased rating for arthritis of the 
left knee with limitation of extension, currently rated 
40 percent disabling.  

10.  Entitlement to an effective date prior to December 11, 
2000, for the grant of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
December 1948; February 1950 to June 1957; January 1959 to 
November 1965; and November 1965 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in relevant part, denied 
service connection for prostatitis; granted a 10 percent 
rating for chondromalacia of the left knee with sprained 
medial collateral ligament, effective June 21, 1997; denied a 
compensable rating for bilateral hearing loss; denied an 
increased rating for migraine headaches; and denied an 
increased rating for residuals of a compression fracture of 
T-11 with arthritis of the lumbosacral strain.  The veteran 
perfected an appeal to the Board on the issues involving 
prostatitis, bilateral hearing loss, migraine headaches, and 
residuals of a compression fracture of T-11 with arthritis of 
the lumbosacral spine in October 1999.  

In an August 2000 rating decision, the RO granted a 10 
percent rating for bilateral hearing loss, effective March 
15, 2000; denied an increased rating for chondromalacia of 
the left knee with sprained medial collateral ligament; and 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran perfected an appeal 
to the Board on the issue of an increased rating for his left 
knee disability and the denial of a total disability rating 
based on individual unemployability in October 2000.  

In a January 2000 rating decision, the RO granted a separate 
20 percent rating for degenerative arthritis of the 
lumbosacral spine, effective June 21, 1997; and continued the 
20 percent rating for residuals of a compression fracture of 
T-11.  

In a September 2001 rating decision, the RO granted a 
separate 30 percent rating for degenerative arthritis of the 
left knee with limitation of extension, effective December 
11, 2000; continued the 10 percent rating for chondromalacia 
of the left knee with medial collateral ligament laxity; and 
granted total disability rating based on individual 
unemployability, effective December 11, 2000.  The rating 
decision noted that the grant of a total disability rating 
based on individual unemployability was considered a partial 
grant of the benefit sought on appeal.  

In a February 2002 rating decision, the RO granted a 40 
percent rating for degenerative arthritis of the left knee 
with limitation of extension, effective July 2, 2001.  

The veteran has essentially been granted staged ratings for 
some of his disabilities.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separate ratings can be assigned for a 
disability for separate periods of time based on facts 
found).  Additionally, his left knee and back disabilities 
were each divided into two separately compensable 
disabilities.  Hence, the issues have been separated and 
listed accordingly as indicated in the initial pages of this 
decision.  

The issue of entitlement to an effective date prior to 
December 11, 2000, for the grant of a total disability rating 
based on individual unemployability will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Service medical records do not show that the veteran was 
treated for prostate problems during his active military 
service; and competent medical evidence does not show that 
the currently diagnosed prostatitis is causally related to 
his military service.  

3.  Prior to March 15, 2000, the veteran had level I hearing 
in the right ear and level II hearing in the left ear.  

4.  The veteran currently has level III hearing in the right 
ear and level IV hearing in the left ear.  

5.  The veteran's migraine headaches occur on a regular 
basis, but are not prostrating.  
6.  Residuals of a compression fracture of T-11 include 
slight limitation of motion of the dorsal spine, muscle 
spasms, pain on motion, and a demonstrable deformity of the 
vertebral body.  

7.  Arthritis of the lumbosacral spine is characterized by 
moderate limitation of motion, pain on motion, and muscle 
spasms, and wasting of the paralumbar spinal muscles.  

8.  Chondromalacia of the left knee with medial collateral 
ligament laxity is manifested by slight instability.  

9.  Osteoarthritis of the left knee was initially shown by X-
rays in March 2000; range of motion of the left knee at that 
time was from 0 degrees to 130 degrees.  

10.  From December 11, 2000 to July 1, 2001, the veteran's 
arthritis of the left knee was manifested by limitation of 
extension without pain on motion.  

11.  From July 2, 2001, the veteran's arthritis of the left 
knee required the use of a brace.  


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  The criteria for a compensable rating for bilateral 
hearing loss had not been met prior to March 15, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2002).  
4.  The criteria for an increased rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2002).  

5.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture of T-11 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5288 (2002).  

6.  The criteria for a 40 percent rating for degenerative 
arthritis of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (2002).  

7.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee with medial collateral 
ligament laxity have not been met, and a separate compensable 
rating for arthritis was not warranted prior to December 11, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).  

8.  The criteria for a rating in excess of 30 percent for 
arthritis of the left knee with limitation of extension, from 
December 11, 2000 to July 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5261 (2002).  

9.  The criteria for a rating in excess of 40 percent for 
arthritis of the left knee with limitation of extension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statements of the case, supplemental 
statements of the case, and VA letters apprised the veteran 
of the information and evidence needed to substantiate his 
claims, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  In 
particular, in a February 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and advised him to 
identify any evidence in support of his claims that had not 
been obtained.  Additionally, he was informed that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  A similar letter was sent to him in October 
2001.  There is no indication that this correspondence was 
returned as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  His service medical records and 
private medical reports are included in the record.  VA 
outpatient treatment reports are in the file, and he was 
afforded the necessary VA examinations.  The veteran was also 
provided the opportunity to present testimony at a personal 
hearing before a hearing officer at the RO in December 1999.  
He testified that his disabilities were more severely 
disabling and warranted higher evaluations.  Furthermore, 
service connection for prostatitis should be granted.  He 
reported that he was treated for a prostate condition in 
service.  Currently, he felt pain in the area and he often 
had trouble urinating.  He related that he suffered from 
migraine headaches two times per week and he took medication 
for them.  However, he did not typically have to lay down 
when he had them and they lasted no more than a half an hour.  
He did experience dizziness and he staggered a little bit.  
Occasionally, he had to stop driving.  Finally, he had had 
more difficulty with his knee and his back, and his hearing 
was worse.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show any 
treatment for, or a diagnosis of, prostatitis.  Examination 
in July 1971 showed no relevant abnormalities or complaints 
and VA examination in June 1972 revealed the veteran's 
genitourinary system, including the prostate, was also found 
to be normal.  

Current medical evidence shows that the veteran has been 
treated for prostatitis.  However, it has not been shown that 
his prostatitis is related to his active military service.  
The veteran testified at his personal hearing in November 
1999 that he was treated for prostate problems in service.  
However, the service clinical records do not document any 
complaints related to his prostate, and continuity of 
symptomatology has not been demonstrated since his discharge 
from service.  Although the veteran contends that his current 
prostatitis began in or was otherwise related to his period 
of active service, as a layperson he is not competent to 
offer opinions on medical causation or diagnosis.  
Consequently, his opinion alone is insufficient upon which to 
base a grant of service connection.  

Furthermore, since there is no evidence of any type of 
treatment for prostatitis during the veteran's active 
military service, any opinion relating his current disability 
to service would be based solely on history as provided by 
the veteran, as opposed to objective documentation.  
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this 
reason, the Board finds that there is no basis for obtaining 
a VA opinion regarding the etiology of the veteran's 
currently manifested prostatitis, as there is no reasonable 
possibility that such an opinion could substantiate his 
claim.  See 38 U.S.C.A. § 5107.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's prostatitis was incurred in or aggravated by active 
service.  Accordingly, service connection for this disability 
must be denied.  

III.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

A.  Bilateral Hearing Loss

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).  It is observed, however, that during the pendency of 
his appeal, VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999.  62 Fed. Reg. 25,202-210 (May 11, 1999).  Consequently, 
the version most favorable to the veteran will apply.  See 
Karnas, supra.

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2002).  These 
results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 did not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The current 
regulations also address exceptional patterns of hearing 
loss, for example, when the puretone threshold at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  

There are eleven auditory acuity levels from level I for 
essentially normal acuity to level XI for profound deafness.  
In order to establish entitlement to a compensable (or 
higher) evaluation for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average puretone decibel 
loss are met.  38 C.F.R. § 4.85.  If an exceptional pattern 
of hearing loss is demonstrated, the table that results in 
the higher numerical value should be utilized.  38 C.F.R. 
§ 4.86.  

At a VA audiological examination in February 1998, the 
veteran complained of decreased hearing bilaterally which had 
been getting worse since he got out of service.  Audiometric 
studies revealed puretone thresholds of 20, 25, 90, and 90 
decibels in the right ear and 20, 50, 85, and 95 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 56 and in the left ear was 62.  Speech discrimination 
ability was 100 percent in the right ear and 94 percent in 
the left ear.  

The veteran underwent another VA audiological examination in 
March 2000.  Again he reported decreased hearing.  
Audiometric studies revealed puretone thresholds of 20, 30, 
90, and 95 decibels in the right ear and 20, 55, 95, and 100 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 59 and in the left ear was 67.  Speech discrimination 
ability was 88 percent in the right ear and 80 percent in the 
left ear.  

The findings on the veteran's audiometric examination in 
February 1998 correlate to a designation of level I hearing 
in the right ear and level II hearing in the left ear.  Table 
VII of § 4.85 provides for a noncompensable evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  The findings on his audiometric examination in 
March 2000 correlate to a designation of level III hearing in 
the right ear and level IV hearing in the left ear.  Table 
VII of § 4.85 provides for 10 percent evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral hearing prior to March 15, 2000.  The evidence does 
not show that the veteran's hearing loss met the criteria for 
a 10 percent rating prior to the date of his second VA 
audiological examination, i.e., March 15, 2000.  The Board 
also finds that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
veteran's bilateral hearing loss.  Again, the evidence does 
not show that his hearing loss meets the levels required for 
a higher rating.  Finally, an exceptional pattern of hearing 
impairment was not indicated at any time during the rating 
period.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss was or is more severely disabling and 
should be compensated accordingly.  However, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of the rating 
schedule results in a noncompensable rating prior to March 
15, 2000, and a 10 percent rating from that date under 
Diagnostic Code 6100.  

B.  Migraine Headaches

The veteran's migraine headaches are currently rated 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Migraines with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent rating.  Migraines resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 
30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  This is 
the maximum rating provided for migraines.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

VA outpatient treatment reports indicate the veteran has 
reported long-standing dizzy spells and headaches which have 
been officially diagnosed as migraine headaches.  Upon VA 
examination in May 1998, the veteran related that at times he 
had two headaches a week and at other times he would go two 
months without a headache.  Symptoms included an aura, visual 
disturbance, nausea, and photophobia.  Over the years, he had 
stopped taking any medication for the headaches and waited 
for them to go away.  They typically lasted approximately one 
half hour.  Clinical evaluation revealed that the cranial 
nerves were intact.  Classic migraines were diagnosed.  

VA outpatient treatment records indicate that the veteran was 
seen for routine follow-up in October 1999.  He reported that 
he had had migraines for years, usually one to two per week.  
However, for the last year, his aura had been different and 
he felt off balance.  They typically lasted 30 minutes and 
then he had a mild headache which was not as bad as it used 
to be.  

Based on the evidence of record, the Board concludes that an 
increased rating for the veteran's service-connected migraine 
headaches is not warranted.  The medical reports do not show 
that the veteran has prostrating attacks which occur on 
average once a month over the last several months.  As noted 
above, although the veteran sometimes had two headaches per 
week, he also would go two months without a headache.  
Furthermore, the headaches typically lasted only a half an 
hour (usually less) and were not prostrating.  In fact, the 
veteran testified that he did not lay down when he had the 
headaches, and in October 1999 he related that they were not 
as bad as they used to be.  As such, the Board finds that the 
criteria for a 30 percent rating for migraine headaches have 
not been met.  Accordingly, the preponderance of the evidence 
is against the claim, and the claim for an increased rating 
for migraine headaches must be denied.  38 U.S.C.A. 
§ 5107(b); Alemany, supra.  

C.  Back Disabilities

With regard to rating musculoskeletal disabilities, in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that diagnostic codes which 
provide a rating on the basis of loss of range of motion must 
be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
considered.  

Upon VA examination in May 1998, the veteran related that he 
sustained a compression fracture of the thoracic spine in 
service.  He had initially regained good range of motion.  
However, currently he reported progressive symptoms in his 
back since the injury in service, including decreased range 
of motion.  Physical examination showed mild to moderate 
dorsal kyphosis.  There was tenderness to palpation of the 
mid and lower thoracic spine, and of the lumbar paraspinal 
muscles.  There was no pain on straight-leg raising.  There 
was mild muscle wasting of the paralumbar spinal muscles.  
Range of motion of the lumbar spine produced pain in the 
thoracic spine.  Forward flexion was to 65 degrees with pain; 
extension was to 10 degrees with significant pain; right and 
left flexion, and right and left rotation were to 20 degrees 
without pain.  The diagnosis was history of compression 
fracture of the thoracic spine with degenerative arthritis of 
the thoracic spine and chronic pain.  

At a private orthopedic examination in November 1999, the 
veteran reported a long history of back pain.  He had 
difficulty lifting heavy objects and the pain increased with 
prolonged ambulation or repetitive activities.  Clinical 
evaluation revealed tenderness in the thoracolumbar and 
lumbosacral spine.  There was increased kyphosis in the 
thoracolumbar area and diminished lordosis in the lumbar 
spine.  Ambulation was normal; he was able to walk on this 
heels and toes.  Trendelenburg was normal and there was no 
weakness.  Neurological testing was normal and there was no 
radiating pain.  Sensation was normal but there were muscle 
spasms in the lumbosacral area.  Forward flexion was to 40 
degrees; extension to 15 degrees; right and left flexion to 
15 degrees; and right and left rotation 25 degrees.  There 
was pain in the thoracolumbar area and the lumbosacral spine 
upon motion.  X-rays showed moderately advanced 
osteoarthritic changes in the lower segments of the lumbar 
spine, a healed compression fracture of T-11 and a healed 
compression fracture of T-12.  
VA outpatient treatment records, dated from January 1998 to 
November 1999, indicate that the veteran was seen for 
complaints of back pain.  It was also noted that he had been 
treated for bilateral leg pain due to peripheral vascular 
disease of the lower extremities.  

Upon VA examination in December 2000, the veteran complained 
of severe pain in his low back and buttock.  Clinical 
evaluation revealed no clear asymmetry.  There was tenderness 
to palpation and percussion over the spinous processes.  
Lateral bending to the right was to 35 degrees and decreased 
by 20 degrees on the left.  Forward flexion was to 70 
degrees, and extension was to 5 degrees with pain in the mid 
and low back.  An MRI showed spinal stenosis secondary to 
degenerative arthritis.  

1.  Compression Fracture of T-11

The veteran's residuals of a compression fracture of T-11 are 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5288.  Under this Code favorable ankylosis of 
the dorsal spine warrants a 20 percent disability rating.  To 
warrant a 30 percent rating, there must be unfavorable 
ankylosis of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5288.  

Slight limitation of motion of the dorsal spine is assigned a 
noncompensable rating.  Severe or moderate limitation of 
motion of the dorsal spine is assigned a 10 percent 
disability rating.  This is the maximum rating available 
under Diagnostic Code 5291.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra with cord involvement; and abnormal mobility 
requiring a neck brace is assigned a 60 percent rating.  In 
other cases, a fracture of the vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  However, both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 
5285, including Note.  

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran's 
residuals of a fracture of T-11 do not warrant an increased 
rating.  Clinical evaluation demonstrated that the veteran 
has slight (non-compensable) limitation of motion of the 
dorsal spine with muscle spasms.  However, the objective 
findings also showed that the veteran had painful motion and 
increased fatigability.  With consideration of these factors, 
and in accordance with 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the veteran's disability may be assigned the next 
higher rating of 10 percent under Diagnostic Code 5291.  

Clinical evaluation also shows, however, that the veteran has 
a demonstrable deformity of the thoracic spine, i.e., mild to 
moderate dorsal kyphosis.  Consequently, a separate 
10 percent rating under Diagnostic Code 5285 may be 
appropriately added to the disability rating assigned for the 
limitation of motion for a combined evaluation of 20 percent.  
In the alternative, these findings could be deemed compatible 
with favorable ankylosis of the dorsal spine, and a 20 
percent warranted under Diagnostic Code 5288.  In either 
event, a rating in excess of 20 percent is not warranted.  
(Separate 20 percent ratings to account for these findings 
also is not warranted since that would constitute pyramiding, 
evaluating the same disability under various diagnoses, a 
practice to be avoided.)  Furthermore, the veteran clearly 
did not have cord involvement when he fractured T-11.  
Therefore, a higher rating may not be assigned under 
Diagnostic Code 5285.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for residuals of a fracture of T-11.  Therefore, the claim 
must be denied.  Alemany, supra.  

2.  Arthritis of the Lumbosacral Spine

The veteran's arthritis of the lumbosacral spine is currently 
rated 20 percent disabling under Diagnostic Code 5292, which 
pertains to limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating; and severe limitation of 
motion warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position is assigned a 20 percent disability rating.  
To warrant a 40 percent rating, the lumbosacral strain must 
be severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

A review of the record discloses that the veteran has 
moderate limitation of motion of the lumbar spine.  However, 
upon VA examinations in May 1998 and December 2000, and 
private examination in November 1999, the veteran also had 
pain on motion, muscle spasms in the lumbar spine, tenderness 
to palpation of the lumbar paraspinal muscles, and wasting of 
the paralumbar spinal muscles.  Based on this evidence, and 
with consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
supra, the Board finds that the limitation of motion 
associated with the veteran's arthritis of the lumbosacral 
spine may be considered severe.  Consequently, a 40 percent 
rating is warranted under Diagnostic Code 5292.  This is the 
maximum rating available under either Diagnostic Code 5292 or 
5295.  Furthermore, the veteran has not been diagnosed with 
intervertebral disc syndrome.  Consequently, a the assignment 
of a higher rating under Diagnostic Code 5293 would not be 
appropriate.  

D.  Left Knee

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  See VAOPGCPREC 
23-97.  However, in Johnson v. Brown, 9 Vet. App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1.  

Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  A 10 percent rating is assigned when flexion is limited 
to 45 degrees; a 20 percent rating is assigned when flexion 
is limited to 30 degrees; and a 30 percent rating is assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 pertains to 
limitation of extension of the leg.  A 20 percent rating is 
assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees; and a 40 percent rating is assigned when extension 
is limited to 30 degrees.  To warrant a 50 percent rating, 
extension must be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion.  38 C.F.R. § 4.71, Plate II.  

Malunion of the tibia and fibula with marked knee or ankle 
disability is assigned a 30 percent disability rating.  A 40 
percent rating is warranted when there is nonunion of the 
tibia and fibula which requires a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Ankylosis of the knee in flexion between 20 degrees and 45 
degrees is assigned a 50 percent disability rating.  To 
warrant a 60 percent rating, there must be extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Upon VA examination in May 1998, the veteran reported that he 
was unable to walk for more than five minutes because of pain 
in his left knee.  He also reported other leg pains which 
were associated with his peripheral vascular disease.  
Physical examination of the left knee revealed no swelling.  
However, there was marked tenderness of the medial joint 
line, and tenderness to palpation directly over the patella.  
There was a positive McMurray sign which was very painful.  
Range of motion was from 0 degrees to 125 degrees.  There was 
no laxity, but there was muscle wasting of the left 
quadriceps.  X-rays showed no significant osseous or 
articular abnormality and the soft tissues were unremarkable.  
The impression was normal exam.  The diagnosis was history of 
left knee injury with chondromalacia of the patella and 
meniscus tear.  

At a private orthopedic examination in November 1999, the 
veteran reported chronic left knee pain which was aggravated 
by prolonged ambulation and knee flexion.  Clinical 
evaluation revealed that there was patellar crepitus with 
associated pain in the left knee.  There was also 
retropatellar tenderness of the left knee upon patellofemoral 
compression.  There was increased pain in the anteromedial 
and medial compartment of the knee with McMurray's test 
without an associated snap.  Lachman's test was normal.  
Range of motion was from 0 degrees to 135 degrees which was 
considered normal.  X-rays showed extra-articular 
calcifications about the knee and medial joint space 
narrowing.  There was evidence of muscle atrophy of the left 
thigh.  The assessment was traumatic chondromalacia patellae 
of the left knee, possible tear of the medial meniscus, and 
atrophy of the left thigh.  

Upon VA examination in March 2000, the veteran reported a 
history of an injury to the left knee in service.  He had 
never had any surgery on the knee.  Currently, he complained 
of pain with extended ambulation.  Clinical evaluation showed 
mild quadriceps muscle wasting, and tenderness to palpation 
of the medial joint line.  McMurray's sign was positive and 
Lachman's sign was negative.  There was no anterior drawer 
sign, and no medial or lateral instability.  Range of motion 
of the knee was from 0 degrees to 130 degrees.  An X-ray 
showed minimal hypertrophic spurring at the articular margin 
of the tibia.  

Upon VA examination in December 2000, the veteran reported a 
long history of left knee pain.  Recently, he had stepped and 
twisted the knee and heard an audible click.  Since that 
time, the pain had become more severe.  At times, the knee 
gave way under him, and he used a handrail to go up and down 
the stairs.  Left knee extension was apparently compared in 
the report to right knee extension which was to 180 degrees.  
With that as a benchmark, the left knee extension was 
characterized as "-19 degrees actively, -5 degrees 
passively."  Left knee flexion was to 70 degrees in the 
supine position but with passive assist, he achieved 120 
degrees.  He remarked that he felt stuck at 70 degrees and 
could go no further without help.  There was a positive click 
with flexion and extension of the left knee.  There was 
laxity with anterior-posterior excursion, and tenderness at 
the medial joint line.  An MRI showed a tear of the anterior 
cruciate ligament, and degenerative arthritis.  

VA outpatient treatment records show that the veteran was 
seen for complaints of chronic left knee pain.  On July 2, 
2001, he was provided with a knee brace.  

1.  Chondromalacia of the Left Knee with
Medial Collateral Ligament Laxity

The veteran's chondromalacia of the left knee with medial 
collateral ligament laxity is currently rated 10 percent 
disabling under Diagnostic Code 5257.  Upon VA examination in 
March 2000, there was no anterior drawer sign and no medial 
or lateral instability.  Laxity with excursion was indicated 
upon VA examination in December 2000.  Based on the clinical 
evidence of record, the Board finds that the instability 
associated with the veteran's chondromalacia and medial 
collateral ligament laxity has been shown to be no more than 
slight.  Therefore, a higher rating under Diagnostic Code 
5257 may not be assigned.  The Board acknowledges that the 
veteran has been reported that his knee gave way under him.  
However, the clinical reports do not demonstrate objective 
finding sufficient to establish that he has moderate right 
knee instability, and the use of the knee brace (beginning in 
July 2001) has been considered in conjunction with his rating 
for arthritis of the left knee.  

Additionally, since Diagnostic Code 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 are 
inapplicable.  See Johnson, supra.  Finally, the first 
diagnosis of osteoarthritis of the left knee was made during 
the March 2000 VA examination.  Nevertheless, the range of 
motion of the veteran's left knee was from 0 degrees to 130 
degrees, which is virtually full.  More severe limitation of 
motion was not demonstrated until December 11, 2000.  
Therefore, a separate rating for arthritis of the left knee 
was not warranted prior to December 11, 2000.  See VAOPGCPREC 
23-97.  Consequently, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for chondromalacia of the left knee with medial collateral 
ligament laxity, and therefore, the claim must be denied.  
See Alemany, supra.  

2.  Rating in Excess of 30 Percent for Arthritis of the Left 
Knee with
Limitation of Extension from December 11, 2000 to July 1, 
2001

As noted above, the evidence of record indicates that the 
veteran was first diagnosed with osteoarthritis of the left 
knee upon VA examination in March 2000.  However, at that 
time, his range of motion of the knee was from 0 degrees to 
130 degrees.  Hence, he did not meet the criteria for a 
compensable rating based on limitation of motion under either 
Diagnostic Code 5260 or 5261.  Upon subsequent VA examination 
on December 11, 2000, range of motion of the left knee was 
from 20 degrees to 70 degrees.  The veteran remarked that he 
could not go any further that 70 degrees without help.  Based 
on this evidence, it was found that the veteran's extension 
of the left knee was limited to 20 degrees.  Accordingly, a 
30 percent rating was assigned under Diagnostic Code 5261, 
effective the date the additional disability associated with 
the left knee was clinically demonstrated, i.e., the date of 
the VA examination.  

More severe limitation of extension was not demonstrated from 
December 11, 2000 to July 1, 2001, and the knee is clearly 
not ankylosed.  Hence, a higher rating was not warranted 
under Diagnostic Code 5256.  Furthermore, there was no 
indication that there was pain on motion of the left knee.  
Consequently, a higher rating based on additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination was also not warranted under 
Diagnostic Code 5261.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
arthritis of the left knee with limitation of extension from 
December 11, 2000 to July 1, 2001.  Hence, the claim must be 
denied.  See Alemany, supra.  

3.  Rating in Excess of 40 Percent for Arthritis of the Left 
Knee
with Limitation of Extension

On July 2, 2001, the veteran was seen in the VA outpatient 
clinic for complaints of continued left knee pain.  Good 
range of movement was demonstrated.  However, he was 
prescribed a knee brace.  Based on this evidence, it was 
determined that his arthritis of the left knee was comparable 
to impairment of the tibia and fibula which required a brace.  
Hence, a 40 percent rating was assigned under Diagnostic Code 
5262.  This is the maximum rating available under this 
diagnostic code.  Additionally, more severe limitation of 
extension was not demonstrated to warrant a higher rating 
under Diagnostic Code 5261, and the knee was not shown to be 
ankylosed to warrant consideration for a higher rating under 
Diagnostic Code 5256.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for arthritis of the left knee with 
limitation of extension.  Hence, the claim is denied.  See 
Alemany, supra.  


E.  Extraschedular Ratings

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that any of the veteran's 
disabilities, individually, presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of 
an exceptional disability picture, such as frequent 
hospitalization, or marked interference with employment 
beyond that contemplated by the Rating Schedule has not been 
demonstrated.  Therefore, consideration of an extraschedular 
rating for any of the service-connected disabilities 
discussed above is not appropriate, and in any event, the 
veteran has already been awarded a total disability rating 
due to service connected disability.  


ORDER

Service connection for prostatitis is denied.  

A compensable rating for bilateral hearing loss prior to 
March 15, 2000 is denied. 

A rating in excess of 10 percent for bilateral hearing loss 
is denied. 

An increased rating for migraine headaches is denied.

A rating in excess of 20 percent for residuals of a 
compression fracture of T-11 is denied.  

A 40 percent rating for arthritis of the lumbosacral spine is 
granted, subject to the regulations governing the payment of 
monetary awards.  

A rating in excess of 10 percent for chondromalacia of the 
left knee with medial collateral ligament laxity is denied.  

A rating in excess of 30 percent for arthritis of the left 
knee with limitation of extension, from December 11, 2000 to 
July 1, 2001, is denied.  

A rating in excess of 40 percent for arthritis of the left 
knee with limitation of extension is denied.  


REMAND

As noted in the Introduction above, the veteran perfected an 
appeal to the Board on the issue of entitlement to a total 
disability rating based on individual unemployability in 
October 2000.  Subsequently, in a September 2001 rating 
decision, the RO granted a total disability rating based on 
individual unemployability, effective December 11, 2000.  

In an August 2002 Statement of Accredited Representative in 
Appealed Case (in lieu of VA Form 646), the veteran's 
representative included this issue among those discussed in 
that document.  Since this document was received by the RO 
within one year of the September 2001 rating decision, the 
Board has construed it as a timely notice of disagreement 
with the effective date assigned for the grant of a total 
disability rating based on individual unemployability.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a Statement 
of the Case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issue of entitlement to an 
effective date prior to December 11, 2000, for the grant of a 
total disability rating based on individual unemployability 
that includes a discussion of the laws and regulations 
pertaining to effective dates, the matter must be remanded to 
the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to an earlier effective date 
for the grant of a total disability 
rating based on individual 
unemployability.  The veteran should also 
be advised of what actions he must take 
in order to perfect an appeal on this 
issue if he wishes it to be considered by 
the Board.  

The veteran need take no action until otherwise notified; 
however, he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



